Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0026] line 1 “figure 5 and figure 6” should be –figure 5A and figure 5B-- which show what is being described.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 are vague and indefinite because it is not clear if the variations in the cellular sheet structure are variations within each of the arms individually or variations between each of the arms. The figures only support variations within each arm so to advance prosecution the claims will be read as if the variations are within each arm.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al (2007/0011898) in view of Pytlewski (6,823,640).
The device as claimed in claims 15 and 20 is substantially disclosed by Frank et al with a central body 24 providing subterminal opposition surfaces in which palmar surfaces of a thumb and an index finger can hold the tile spacing device therebetween; first, second, third, and fourth arms 22 extending from the central body, the first, second, third, and fourth arms being coplanar with the central body and set at right angles with respect to each other; the first arm including parallel first and second outer walls joined by a third wall; a releasably frangible connector 28 coupling the first arm to the central body, the releasably frangible connector having a first vertically extending 
With respect to claim 17 the combination of Frank et al in view of Pytlewski disclose the first, second, third, and fourth arms further comprise variations in the cellular sheet structure (as taught by Pytlewski using a variety of cell structures in each arm).

With respect to claim 19 the combination of Frank et al in view of Pytlewski disclose the plurality of cells further comprise a structure selected from the group consisting of at least one hexagonal cell, two hexagonal cells, at least one trapezoidal cell, and at least two trapezoidal cells (Pytlewski teaches using a variety of cell structures in each arm including some of those claimed).
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The device as claimed in claims 1-14 is not disclosed or taught by the prior art with a releasably frangible connector coupling the first arm to the central body, the releasably frangible connector having a vertically extending notch at the intersection of the first arm and the central body, the releasably frangible connector having a horizontally extending notch at the intersection of the first arm and the central body; along with the remaining limitations of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855